Exhibit 10.1

 

AMENDMENT NO. 1 TO

GOVERNANCE AGREEMENT

 

This Amendment No. 1 to Governance Agreement, dated as of March 6, 2019 (the
“Amendment”) is entered into by and among Papa John’s International, Inc. (the
“Company”) and the entities and natural persons set forth in the signature
pages hereto (collectively, “Starboard”) (each of the Company and Starboard, a
“Party” to this Amendment, and collectively, the “Parties”). Capitalized terms
used but not defined herein have the meanings set forth in the Governance
Agreement (as defined below).

 

WHEREAS, the Parties are parties to that certain Governance Agreement, dated as
of February 4, 2019 (the “Governance Agreement”); and

 

WHEREAS, the Parties now desire to amend the Governance Agreement as set forth
below, in accordance with Section 15 of the Governance Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Parties agree as set forth below.

 

1.                                      Amendments to the Governance Agreement.

 

(a)                                 Section 1(c)(iii) of the Governance
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(iii)                               [Reserved.]”

 

(b)                                 Section 2(b) of the Governance Agreement is
hereby amended by deleting the phrase “(in each case, subject to
Section 1(c)(iii))” in its entirety.

 

2.                                      Miscellaneous.

 

(a)                                 This Amendment shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without reference to the conflict of laws principles thereof that would result
in the application of the law of another jurisdiction. Each of the Parties
hereto irrevocably agrees that any legal action or proceeding with respect to
this Amendment and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Amendment and the
rights and obligations arising hereunder brought by the other Party hereto or
its successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware). Each of the Parties hereto hereby irrevocably submits with regard to
any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any action relating to this Amendment
in any court other than the aforesaid courts. Each of the Parties hereto hereby
irrevocably waives, and agrees not to assert in any action or proceeding with
respect to this Amendment, (a) any claim that it is not personally subject to
the jurisdiction of the above-named courts for any reason, (b) any claim that it
or its

 

--------------------------------------------------------------------------------



 

property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
applicable legal requirements, any claim that (i) the suit, action or proceeding
in such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this Amendment, or the subject matter
hereof, may not be enforced in or by such courts. Each Party hereto agrees that
notice to such Party provided in accordance with Section 9 of the Governance
Agreement shall constitute effective service of process in any such action or
proceeding.

 

(b)                                 Except as set forth herein, the terms and
provisions of the Governance Agreement will remain in full force and effect and
are hereby ratified and confirmed. On or after the date of this Amendment, each
reference in the Governance Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import referring to the Governance Agreement
shall mean and be a reference to the Governance Agreement as amended by this
Amendment, and this Amendment shall be deemed to be a part of the Governance
Agreement.

 

(c)                                  This Amendment may be executed in two or
more counterparts, each of which shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each of the
Parties and delivered to the other Party (including by means of electronic
delivery or facsimile).

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

By:

/S/ Joseph H. Smith, IV

 

Name:

Joseph H. Smith, IV

 

Title:

Senior Vice President and Chief Financial Officer

 

 

[Signature Page to Amendment No. 1 to Governance Agreement]

 

--------------------------------------------------------------------------------



 

 

STARBOARD VALUE LP

 

 

 

By: Starboard Value GP LLC, its general partner

 

 

 

 

 

By:

/S/ Jeffrey C. Smith

 

Name:

Jeffrey C. Smith

 

Title:

Authorized Signatory

 

 

 

 

 

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD.

 

 

 

By: Starboard Value LP, its investment manager

 

 

 

 

 

By:

/S/ Jeffrey C. Smith

 

Name:

Jeffrey C. Smith

 

Title:

Authorized Signatory

 

 

 

 

 

STARBOARD VALUE AND OPPORTUNITY MASTER FUND L LP

 

 

 

By: Starboard Value L LP, its general partner

 

 

 

 

 

By:

/S/ Jeffrey C. Smith

 

Name:

Jeffrey C. Smith

 

Title:

Authorized Signatory

 

 

 

STARBOARD VALUE AND OPPORTUNITY C LP

 

 

 

By: Starboard Value R LP, its general partner

 

 

 

 

 

By:

/S/ Jeffrey C. Smith

 

Name:

Jeffrey C. Smith

 

Title:

Authorized Signatory

 

[Signature Page to Amendment No. 1 to Governance Agreement]

 

--------------------------------------------------------------------------------



 

 

STARBOARD VALUE AND OPPORTUNITY S LLC

 

 

 

By: Starboard Value LP, its manager

 

 

 

 

 

 

By:

/S/ Jeffrey C. Smith

 

Name:

Jeffrey C. Smith

 

Title:

Authorized Signatory

 

 

 

 

 

STARBOARD VALUE R LP

 

 

 

By: Starboard Value R GP LLC, its general partner

 

 

 

 

 

By:

/S/ Jeffrey C. Smith

 

Name:

Jeffrey C. Smith

 

Title:

Authorized Signatory

 

 

 

 

 

STARBOARD VALUE GP LLC

 

 

 

By: Starboard Principal Co LP, its member

 

 

 

 

 

By:

/S/ Jeffrey C. Smith

 

Name:

Jeffrey C. Smith

 

Title:

Authorized Signatory

 

 

 

 

 

STARBOARD PRINCIPAL CO LP

 

 

 

By: Starboard Principal Co GP LLC, its general partner

 

 

 

 

 

By:

/S/ Jeffrey C. Smith

 

Name:

Jeffrey C. Smith

 

Title:

Authorized Signatory

 

[Signature Page to Amendment No. 1 to Governance Agreement]

 

--------------------------------------------------------------------------------



 

 

STARBOARD PRINCIPAL CO GP LLC

 

STARBOARD VALUE L LP

 

STARBOARD VALUE R GP LLC

 

 

 

 

 

By:

/S/ Jeffrey C. Smith

 

Name:

Jeffrey C. Smith

 

Title:

Authorized Signatory

 

 

 

 

 

JEFFREY C. SMITH

 

PETER A. FELD

 

 

 

 

 

By:

/S/ Jeffrey C. Smith

 

Name:

Jeffrey C. Smith

 

Title:

Individually and as Attorney-in-Fact for Peter A. Feld

 

[Signature Page to Amendment No. 1 to Governance Agreement]

 

--------------------------------------------------------------------------------